                      Case 1:20-cv-07544-KPF Document 25 Filed 03/02/21 Page 1 of 2

                                                                              MEMO ENDORSED

                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                              DAVID S. THAYER
Corporation Counsel                             100 CHURCH STREET                             Assistant Corporation Counsel
                                                NEW YORK, NY 10007                                          t: (212) 356-2649
                                                                                                            f: (212) 356-1148
                                                                                                     e: dthayer@law.nyc.gov



                                                                     March 1, 2021



        Via ECF

        The Honorable Katherine Polk Failla
        United States District Court for the
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                          Re: M.T., et al. v. N.Y.C. Dep’t of Educ., Case No. 20 CV 7544 (KPF)

        Dear Judge Failla:

                        I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
        of the City of New York, James E. Johnson, attorney for the Defendants New York City
        Department of Education, New York City Board of Education, and Chancellor Richard Carranza
        (collectively, “DOE”) in the above-referenced action. I write, jointly with Plaintiffs’ counsel, to
        respectfully request an 11-day extension of the parties’ deadline to provide the Court with a
        status report.

                        The parties request this extension because Plaintiffs have provided DOE with a
        proposed stipulation of settlement that the DOE has been reviewing with its counsel, and the
        parties intend to hold a meet-and-confer this week to further discuss the terms of this proposed
        stipulation. Additionally, Plaintiffs have raised certain matters, some pertaining to a recently
        drafted Individualized Educational Plan for the Plaintiff-Student that will also be discussed at
        this meet-and-confer. The parties hope that, with the benefit of an additional eleven days, the
        discussions at this meet-and-confer can be reflected in the status letter. Lastly, an 11-day
        extension will also accommodate intervening professional responsibilities in another matter on
        which Plaintiffs’ and Defendants’ counsel are working.

                        This is the parties’ first request for an extension of time by which to submit the
        status letter. The present deadline for the parties to submit their status letter is today, March 1,
        2021. The requested 11-day extension would move this deadline to March 12, 2021.
         Case 1:20-cv-07544-KPF Document 25 Filed 03/02/21 Page 2 of 2




             The parties thank the Court for its consideration of this request.


                                                           Respectfully yours,

                                                           /s/ David S. Thayer

                                                           David S. Thayer



cc:   Via ECF
      Matthew C. McCann, Esq.
      Elisa F. Hyman, Esq.
      Erin O’Connor, Esq.
      The Law Office of Elisa Hyman, P.C.
      16 Madison Square Park West
      A/K/A 1115 Broadway
      Ste 12th Floor
      New York, NY 10010
      Counsel for Plaintiffs




Application GRANTED.

Dated:       March 2, 2021                            SO ORDERED.
             New York, New York



                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE




                                               2
